Motion by respondent John J. McGoey to dismiss appeal by reason of appellant’s failure to perfect it, denied, on condition that appellant perfect the appeal and be ready to argue or submit it at the May Term, beginning April 24, 1961; appeal ordered on the calendar for said term. The record and appellant’s brief must be served -and filed on or before April 3, 1961. Motion by respondent James McGoey to dismiss appeal on the ground that appellant Waived his right to appeal by paying the costs under the judgment appealed from, denied. Such payment, made under compulsion of the existing judgment, does not constitute a waiver. In the event appellant be successful on the appeal he may be entitled to restitution (Civ. Prae. Act, § 587). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.